
	
		I
		111th CONGRESS
		1st Session
		H. R. 4110
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2009
			Mr. Paulsen (for
			 himself, Mr. Wilson of South Carolina,
			 Mr. McCarthy of California,
			 Mr. Lee of New York,
			 Mr. Price of Georgia,
			 Mr. Lance,
			 Mr. Burgess,
			 Mr. Neugebauer,
			 Mrs. Bachmann,
			 Mr. Bachus,
			 Mr. Kline of Minnesota,
			 Mr. Barrett of South Carolina,
			 Mr. Bartlett,
			 Mrs. Schmidt,
			 Mr. Roe of Tennessee,
			 Ms. Fallin,
			 Mr. Garrett of New Jersey,
			 Mr. Thompson of Pennsylvania,
			 Mr. Akin, Mr. Carter, Mr.
			 Posey, Mr. Marchant,
			 Mr. Lamborn,
			 Mr. King of Iowa,
			 Mr. Rooney,
			 Mr. Shadegg,
			 Mr. Franks of Arizona,
			 Mr. Conaway,
			 Mr. Cole, Ms. Granger, Mr.
			 Hall of Texas, Mr.
			 Gohmert, Mr. Shimkus,
			 Mr. Hensarling,
			 Mr. Chaffetz,
			 Ms. Jenkins,
			 Mr. Harper,
			 Mr. Lucas,
			 Mr. Terry,
			 Mr. Manzullo,
			 Mrs. Capito,
			 Mr. Heller,
			 Mrs. Lummis,
			 Mrs. Biggert,
			 Mr. Brady of Texas,
			 Mr. McClintock,
			 Mr. Gary G. Miller of California,
			 Mr. Castle,
			 Mr. Fleming,
			 Mr. McHenry,
			 Mr. Putnam,
			 Mr. Smith of Nebraska,
			 Mr. Tiahrt,
			 Mr. Guthrie,
			 Mr. Hunter,
			 Mr. Cao, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To repeal the authority of the Secretary of the Treasury
		  to extend the Troubled Asset Relief Program.
	
	
		1.Short titleThis Act may be cited as the
			 TARP Sunset Act of 2009.
		2.Repeal of TARP
			 extension authoritySection
			 120 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5230) is
			 amended—
			(1)by striking
			 (a)
			 Termination.—; and
			(2)by striking
			 subsection (b).
			
